DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 01/20/2020. 
Claims 1-9 and 11-20 are pending in the Application, with Claims 1, 12 and 16 being independent.  Claim 10 is not listed. 

Continuity/ Priority Information  
 The present Application 16747336, filed 01/20/2020 is a division of 15637327, filed 06/29/2017, now U.S. Patent No. 10,572,164 which is a continuation of 14724558, filed 05/28/2015, now U.S. Patent No. 9,696,920 which Claims Priority from Provisional Application 62006668, filed 06/02/2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Objections
Claims 1-9 and 11-20 are objected to because of the following informalities:  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sindhu et al. (U.S. Pub. No. 20130073931) Pub. Date: March 21, 2013.

 “receive a packet  comprising a transaction type field with a number of bits in an error control code”
[0029] in Fig. 1, the I/O unit 215 may perform incoming packet buffering operations. For example, I/O unit 215 may receive packets and may remove header information from the packet. I/O unit 215 may perform a segmentation operation on the packet data (e.g., the data payload portion of the packet) by breaking the packet data into fixed-length fragments (hereinafter referred to collectively as "data blocks" and individually as a "data block"). I/O unit 215 may generate control blocks to store packet control information associated with the data blocks. I/O unit 215 may store the data blocks in a data memory and may store the control blocks in a control memory. 
[0030] I/O unit 215 may perform outgoing packet buffering operations. For example, I/O unit 215 may retrieve control blocks from control memory and may remove control protection information from the control blocks (e.g., checksum information, ECC information and/or other forms of control protection information). 
“an error control code field comprising the error control code configured to verify an authenticity of the payload” 
From the control protection information, I/O unit 215 may perform a data integrity operation to determine whether the packet control information, obtained from the control blocks, contains an error. I/O unit 215 may, from the packet control information, retrieve data blocks from data memory and may reassemble the data blocks into outgoing packets for transmission to the next node 110 and/or other network device. 
“determine a type of error control code algorithm and decode the packet based on the algorithm” [0068] Process 600, of FIG. 6, may include receiving an incoming packet and performing a data integrity operation (block 605). For example, I/O unit 215 may receive an incoming packet, from network 100, and may remove the header from the packet. From the header, I/O unit 215 may obtain data protection information, such as checksum information, ECC information and/or other forms of data protection information. In one example, I/O unit 215 may remove checksum information from the header and, based on the packet data, may compute checksum information using a checksum algorithm retrieved from a memory (e.g., a memory associated with I/O unit 215). I/O unit 215 may compare the computed checksum information with the checksum information obtained from the header to determine whether the incoming packet data contains an error.

Regarding Claims 2, 3, 13, 17, Sindhu discloses “determine a number of errors associated with decoding the packet”
[0070] If a packet error is detected (block 610--YES), then error processing may be performed (block 615). For example, I/O unit 215 may compare the computed checksum information with the checksum information removed from the header and may determine that the computed checksum information does not match the checksum information obtained from the header. I/O unit 215 may determine that the incoming packet contains an error and may send an error notification notifying another node 110 (e.g., node 110 from which the incoming packet was sent) that a particular packet, or set of packets, was received with an error.

Regarding Claims 4-9, and 11, Sindhu discloses “error control code algorithm comprises error control code comprises a Hamming Distance” 
[0062] In one implementation, assume a particular data block has a fixed length of 128 bytes and is stored in data memory 320. Data protection information stored in field 545 may be a 7-bit checksum string computed, by I/O unit 215, from the 128 bytes of data, corresponding to the particular data block, corresponding to a group of data blocks, or corresponding to the entire packet, using a checksum algorithm. The computed checksum may be used to detect accidental bit errors in a data block, a group of data blocks, the entire packet, or control blocks that may have occurred during transmission, processing, and/or storage.
[0064] The ECC string may be generated using an algorithm based on a single (e.g., 1-bit) error-correcting and/or double (e.g., 2-bit) error detecting (SECDED) Hamming code. The ECC string of six bits, generated by the Hamming code algorithm, may provide SECDED protection for up to approximately 57 bits of packet control information (e.g., based on the Hamming code in which the number of bits protected is equal to: 2.sup.H-H-1, where H represents the number of ECC bits and H.gtoreq.2). The 6-bit ECC string, therefore, may be used, by I/O unit 215, to provide SECDED protection for the 21-bit next control memory address field 525, the 7-bit data protection field 545 and the majority of the remaining protection control information, stored in fields 505 through 520, of control block 540. 

a size of the payload field FIG. 4 [0052] Data blocks 430 may have a fixed length (e.g., 32 bytes, 64 bytes, etc.) that may correspond to a particular memory partition length associated with data memory 320.

Regarding Claims 14, 18, Sindhu discloses “cyclic redundancy check (CRC) code” [0069] In other examples, I/O unit 215 may obtain data protection information……and may use other error detection and/or error correction algorithms (e.g., based on Hamming codes, cyclic redundancy checks (CRCs), etc.), non-cryptographic or cryptographic hashing functions, and/or other error detection and/or error correction codes) to perform data integrity operations.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 25, 2021
Non-Final Rejection 20210324
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov